DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BRACKET AND CONNECTOR ASSEMBLY WITH ANTI-DEFLECTION PROTECTIVE COVERING.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wu (United States Patent 6,984,151).
With respect to Claim 1: 
Wu discloses a bracket (FIG. 2; 3, 4), comprising: 
an upper bracket (FIG. 2, 3); and 
a lower bracket (FIG. 2, 4), 
the upper bracket (3) and the lower bracket (4) supporting a supported body (FIG. 2, 2) from above and below between the upper bracket (3) and the lower bracket (4), 
the lower bracket (4) has a lower bracket base portion (FIG. 2; 4, 30) supporting a lower face (FIG. 2, 22) of the supported body (FIG. 2, 2), and a pair of lateral lower bracket sidewall portions (FIG. 2; 4, 32 see notation) extending upward from a pair of lateral ends (FIG. 2, see notation) of the lower bracket base portion (FIG. 2; 4, 30), 
the upper bracket (3) has an upper bracket base portion (FIG. 2; 3, 30 see notation) resting on the supported body (FIG. 2, 22), and a pair of lateral upper bracket sidewall portions (FIG. 2, 3, 32 see notation) extending downward from a pair of lateral ends (FIG. 2, see notation) of the upper bracket base portion (FIG. 2; 3, 30 see notation) to a height at which the lateral upper bracket sidewall portions (FIG. 6A, 3 see notation) overlap the lateral lower bracket sidewall portions (FIG. 6A, 4 see notation) in lateral directions (FIG. 2 see notation), 
in an overlapping portion (FIG. 6A, see notation) where the lateral lower bracket sidewall portions (FIG. 6A, 4 see notation) and the lateral upper bracket 
and a third adjacent portion (FIG. 2; 3, 324-upper see notation) adjacent to an outside of the first adjacent portion (FIG. 2, see notation) and a fourth adjacent portion (FIG. 2; 3, 323-upper see notation) adjacent to an inside of the second adjacent portion (FIG. 2; 4, 324-lower see notation), the third adjacent portion (FIG. 4, see notation) has a third catch portion (FIG. 2; 3, 326-upper) catching the first catch portion (FIG. 2, see notation) and the fourth adjacent portion (FIG. 2, see notation) has a fourth catch portion (FIG. 2, 325-upper see notation) catching the second catch portion (FIG. 2, see notation), catching the lower bracket (4) on the upper bracket (3).
[AltContent: arrow][AltContent: textbox (3rd catch portion)][AltContent: arrow][AltContent: textbox (4th catch portion)][AltContent: textbox (4th adjacent portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (3rd adjacent portion)][AltContent: arrow][AltContent: textbox (2nd adjacent portion)][AltContent: arrow][AltContent: textbox (1st adjacent portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (pair of 2nd sidewall portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (pair of 1st sidewall portion)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (lateral lower bracket sidewall portion)][AltContent: connector][AltContent: textbox (lower bracket base portion)][AltContent: textbox (lateral upper bracket sidewall portion)][AltContent: arrow][AltContent: textbox (lateral direction)][AltContent: arrow][AltContent: textbox (upper bracket base portion)]
    PNG
    media_image1.png
    1147
    930
    media_image1.png
    Greyscale



With respect to Claim 2: 
Wu discloses the bracket, wherein the lateral upper bracket sidewall portions (FIG. 2; 3, see notation) have an outer adjacent portion (FIG. 2; 3, 324-upper) extending downward from the upper bracket base portion (FIG. 2; 30, see notation) and adjacent to an outside of the lateral lower bracket sidewall portions (FIG. 2; 4, see notation).
With respect to Claim 3: 
Wu discloses the bracket, wherein the lateral upper bracket sidewall portions (FIG. 2; 3, see notation) have an inner adjacent portion (FIG. 2; 3, 323-upper see notation) extending downward and bent from the upper bracket base portion (FIG. 2; 3, 30 see notation), the inner adjacent portion (FIG. 2; 3, 323-upper see notation) disposed inside and adjacent to the lateral lower bracket sidewall portions (FIG. 2; 4, 324-lower see notation).
With respect to Claim 7: 
Wu discloses the bracket, wherein the supported body (FIG. 2, 2) is a first connector (Column 2, lines 59-65).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (United States Patent 6,984,151) in view of Lin et al. (United States Patent 8,939,777).
With respect to Claim 4: 
Wu discloses the bracket. 
Wu does not expressly disclose the bracket wherein each of the first catch portion and the second catch portion is a catch hole.
However, Lin teaches the bracket (FIG. 12; 60, 70) wherein each of the first catch portion (FIG. 12, see notation) and the second catch portion (FIG. 2, 67) is a catch hole (Column 6, lines 15-24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu with the teachings of Lin and provide each of the first catch portion and the second catch portion is a catch hole so as “to provide a method for making a USB3.0 connector in which the number of component parts and manufacturing steps are reduced and the production efficiency is increased.” (Lin, Column 2, line 45-48).
[AltContent: arrow][AltContent: textbox (2nd catch portion)][AltContent: arrow][AltContent: textbox (1st catch portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (73 - 4th catch portion)][AltContent: textbox (72 - 3rd catch portion)]
    PNG
    media_image2.png
    507
    647
    media_image2.png
    Greyscale

With respect to Claim 5: 
Wu in view of Lin discloses the bracket, wherein the third catch portion (Lin, FIG. 12, 72 see notation) is a lanced tab lanced inwardly Lin, (FIG. 17) and the fourth catch portion (Lin, FIG. 12, 73 see notation) is a lanced tab lanced outwardly (Lin, FIG. 17).
With respect to Claim 6: 
Wu in view of Lin discloses the bracket, wherein the lanced tab of the third catch portion (Lin, FIG. 17, 72 see notation) enters the catch hole (Lin, FIG. 12, see notation) of the first catch portion and the lanced tab of the fourth catch portion (Lin, FIG. 12, 73 see notation) enters the catch hole (Lin, FIG. 17, 67 see notation) of the second catch portion (Lin, Column 6, lines 15-24).

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Claim 11 is allowed. Independent claim 11 contains allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 8, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the first connector is connected with a circuit board having a plug portion, the circuit board in an attitude in which the plug portion to be plugged into a second connector faces downward, as recited in claim 8, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 9, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the first connector is one of a plurality of first connectors arranged laterally and each having a mating portion facing sideward, as recited in claim 9, in conjunction with ALL the remaining limitations of the base claims. 
a plurality of first connectors arranged laterally and each having a mating portion facing sideward; 
a plurality of circuit boards each connected to a corresponding one of the plurality of first connectors and arranged laterally in an attitude having a plug portion to be plugged into a second connector facing downward; and a bracket having an upper bracket and a lower bracket and supporting the first connectors in a sandwiching manner from above and below between the upper bracket and the lower bracket, wherein a first adjacent portion has a first catch portion and the second adjacent portion has a second catch portion, and a third adjacent portion adjacent to an outside of the first adjacent portion and a fourth adjacent portion adjacent to an inside of the second adjacent portion, the third adjacent portion has a third catch portion catching the first catch portion and the fourth adjacent portion has a fourth catch portion catching the second catch portion, catching the lower bracket on the upper bracket, as recited in claim 11, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831